NO. 07-02-0175-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                     PANEL A

                                   MAY 17, 2002

                       ______________________________


            ROSA SCOTT ALSOBROOKS, J&L COMMUNITY CENTER,
          INC., HOUSTON SOUTHWEST HEALTH SERVICES, INC., AND
         HOUSTON NORTHEAST HEALTH SERVICES, INC., APPELLANTS

                                         V.

                      AFUAH BOATENG, ET AL., APPELLEES


                      _________________________________

            FROM THE 280TH DISTRICT COURT OF HARRIS COUNTY;

              NO. 2001-05070; HONORABLE TONY LINDSAY, JUDGE

                       _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                             ON MOTION TO DISMISS


      Appellants Rosa Scott Alsobrooks, J&L Community Center, Inc., Houston Southwest

Health Services, Inc., and Houston Northeast Health Services, Inc., appealed from a

judgment entered in favor of appellees Afuah Boateng, Johnell Fernandez, Sharon Gay,
Joel Hochman, Rosalind Hull, Gloria Tucker, and Missy Walker. The clerk’s record has

been filed in this matter.


       However, we now have before us a motion to dismiss the appeal filed by appellants’

counsel, who asserts that appellants have failed to contact him regarding a prosecution

of the appeal, return phone calls or accept certified mail, defray the costs of appeal as

orally agreed, and refuse to contact him regarding the signing of a written agreement

regarding appeal. Counsel states that to date, he has defrayed the costs of appeal

himself. Appellants were sent copies of the cover letter to this court showing that the

motion to dismiss was being filed, and no response has been received by this court from

appellants. Counsel further asserts that appellees have no objection to the motion to

dismiss.


       In a civil case, we may dismiss an appeal for want of prosecution when an appellant

fails to timely file a brief. Tex. R. App. P. 38.8.(a)(1). We may also dismiss an appeal for

want of prosecution when the court clerk fails to file the clerk’s record because appellant

has failed to pay or make arrangements to pay for the clerk’s fee for preparing the record

unless appellant was entitled to proceed without payment of costs. Tex. R. App. P.

37.3(b). Additionally, we may dismiss an appeal on any party’s motion for want of

prosecution. Tex. R. App. P. 42.3.


       It is apparent that appellants will not file a brief in this matter because they have

failed to pay for the clerk’s record or compensate their appellate attorney. Thus, while the


                                             2
motion to dismiss was filed by appellants’ attorney initially without their consent, it appears

that notification has been attempted by counsel without response. It also appears that

appellants have taken no action to diligently prosecute their appeal. Under these facts,

we believe we can and should dismiss the appeal for want of prosecution.


       Accordingly, the appeal is hereby dismissed.



                                                   John T. Boyd
                                                    Chief Justice

Do not publish.




                                              3